ORDER ADOPTING AMENDMENT TO RULE 1.13
¶ 1 Pursuant to the provisions of Section of 1051(b) of Title 22 of the Oklahoma Statutes, we hereby revise, adopt, promulgate and republish portions of Rule 1.13 DEFINITIONS, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2005), by adding the new provision defining verifieation/Notary Public in Rule 1.13 L as follows: (strike through denotes deleted words, bold denotes added words)
L. Verification/Notary Public. For the purpose of these Rules when a Rule or Form requires that a document be verified before a Notary Public or *4other person authorized to administer oaths, it shall be sufficient if the person required to verify the document or form complies with the provisions of 12 O.S.Supp.2004, § 426, and verifies utilizing the statutory verification as follows: “I state under penalty of perjury under the laws of Oklahoma that the foregoing is true and correct. (Date and place) (Signature)” with the date and place printed on the line and the name printed under the signature.
¶ 2 This revision shall become effective on the date of this order.
¶ 3 IT IS SO ORDERED.
¶ 4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 23rd day of March, 2006.
/s/ Charles S. Chapel CHARLES S. GHAPEL, Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge
/s/ Arlene Johnson . ARLENE JOHNSON, Judge
/s/ David Lewis DAVID LEWIS, Judge